Campbell, J.
The defendant had only one exception and in the assignments of error the defendant set out:
“That EehoR op Law ApfeaRS ON the Faoe op the ReooRD PROPER IN THAT THE FINDINGS OP FACT MADE BY THE COURT DO NOT Support the Judgment op Revocation:”
In his brief, the defendant attempted to raise other errors, namely, that he did not receive proper notice of the hearing on the revocation of probation; he was not represented by counsel; and the evidence was insufficient to support the findings of fact.
“A contention in the brief not based on any exception or assignment of error will not be considered. ...” 1 Strong, N. C. Index 2d, Appeal and Error, § 45, p. 187. Anderson v. Luther, 249 N.C. 128, 105 S.E. 2d 293.
The findings of fact clearly support the judgment entered by Judge Parker, and the record on appeal does not show any error in the trial court.
Affirmed.
Mallard, C.J., and Morris, J., concur.